

Exhibit 10.47 
2019 Incentive Stock Plan
 
WORKHORSE GROUP INC.
2019 INCENTIVE STOCK PLAN
 





 
 
This WORKHORSE GROUP INC. 2019 Incentive Stock Plan (the “Plan”) is designed to
retain directors, executives, selected employees and consultants and reward them
for making major contributions to the success of the Company. These objectives
are accomplished by making long-term incentive awards under the Plan thereby
providing Participants with a proprietary interest in the growth and performance
of the Company.
 

1.Definitions.

 

(a)
“ Board ” - The Board of Directors of the Company.

 

(b)
“ Cause ” means (a) embezzlement or misappropriation of funds; (b) conviction
of, or entry of a plea of nolo contendre to, a felony involving moral turpitude;
(c) commission of material acts of dishonesty, fraud, or deceit; (d) breach of
any material provisions of any employment agreement, confidentiality agreement
or invention assignment agreement; (e) habitual or willful neglect of duties;
(f) breach of fiduciary duty; or (g) material violation of any other duty
whether imposed by law or the Board.

 

(c)
“ Code ” - The Internal Revenue Code of 1986, as amended from time to time.

 

(d)
“ Committee ” - The Compensation Committee of the Company’s Board, or such other
committee of the Board that is designated by the Board to administer the Plan,
composed of not less than two members of the Board who are disinterested
persons, as contemplated by Rule 16b-3 (“ Rule 16b-3 ”) promulgated under the
Exchange Act.

 

(e)
“ Company ” - WORKHORSE GROUP INC. and its subsidiaries including subsidiaries
of subsidiaries.

 

(f)
“ Exchange Act ” - The Securities Exchange Act of 1934, as amended from time to
time.

 

(g)
“ Fair Market Value ” - The fair market value of the Company’s issued and
outstanding Stock as determined in good faith by the Board or Committee.

 

(h)
“ Grant ” - The grant of any form of stock option, stock award, or stock
purchase offer, whether granted singly, in combination or in tandem, to a
Participant pursuant to such terms, conditions and limitations as the Committee
may establish in order to fulfill the objectives of the Plan.

 

(i)
“ Grant Agreement ” - An agreement between the Company and a Participant that
sets forth the terms, conditions and limitations applicable to a Grant.

 


1



--------------------------------------------------------------------------------



 
 

(j)
“ Option ” - Either an Incentive Stock Option, in accordance with Section 422 of
Code, or a Nonstatutory Option, to purchase the Company’s Stock that may be
awarded to a Participant under the Plan. A Participant who receives an award of
an Option shall be referred to as an “ Optionee .”

 

(k)
“ Participant ” - A director, officer, employee or consultant of the Company to
whom an Award has been made under the Plan.

 

(l)
“ Restricted Stock Purchase Offer ” - A Grant of the right to purchase a
specified number of shares of Stock pursuant to a written agreement issued under
the Plan.

 

(m)
“ Securities Act ” - The Securities Act of 1933, as amended from time to time.

 

(n)
“ Stock ” - Authorized and issued or unissued shares of common stock of the
Company.

 

(o)
“ Stock Award ” - A Grant made under the Plan in stock, denominated in units of
stock or denominated in some other method reflecting an increase in value of
stock or some other security of the Company, for which the Participant is not
obligated to pay additional consideration.

 

2.Administration. The Plan shall be administered by the Board, provided however,
that the Board may delegate such administration to the Committee. Subject to the
provisions of the Plan, the Board and/or the Committee shall have authority to
(a) grant, in its discretion, Incentive Stock Options in accordance with Section
422 of the Code, or Nonstatutory Options, Stock Awards or Restricted Stock
Purchase Offers; (b) determine in good faith the fair market value of the Stock
covered by any Grant; (c) determine which eligible persons shall receive Grants
and the number of shares, restrictions, terms and conditions (including
performance terms and conditions or market criteria) to be included in such
Grants; (d) construe and interpret the Plan; (e) promulgate, amend and rescind
rules and regulations relating to its administration, and correct defects,
omissions and inconsistencies in the Plan or any Grant; (f) consistent with the
Plan and with the consent of the Participant, as appropriate, amend any
outstanding Grant or amend the exercise date or dates thereof; (g) determine the
duration and purpose of leaves of absence which may be granted to Participants
without constituting termination of their employment for the purpose of the Plan
or any Grant; and (h) make all other determinations necessary or advisable for
the Plan’s administration. The interpretation and construction by the Board of
any provisions of the Plan or selection of Participants shall be conclusive and
final. No member of the Board or the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Grant made
thereunder.

 

3.Eligibility; Cancellation.

 

(a)
General: The persons who shall be eligible to receive Grants shall be directors,
officers, employees or consultants to the Company. The term consultant shall
mean any person, other than an employee, who is engaged by the Company to render
services and is compensated for such services. An Optionee may hold more than
one Option. Any issuance of a Grant to an officer or director of the Company
subsequent to the first registration of any of the securities of the Company
under the Exchange Act shall comply with the requirements of Rule 16b-3.

 


2



--------------------------------------------------------------------------------



 
 

(b)
Incentive Stock Options: Incentive Stock Options may only be issued to employees
of the Company. Incentive Stock Options may be granted to officers or directors,
provided they are also employees of the Company. Payment of a director’s fee
shall not be sufficient to constitute employment by the Company.

 

The Company shall not grant an Incentive Stock Option under the Plan to any
employee if such Grant would result in such employee holding the right to
exercise for the first time in any one calendar year, under all Incentive Stock
Options granted under the Plan or any other plan maintained by the Company, with
respect to shares of Stock having an aggregate fair market value, determined as
of the date of the Option is granted, in excess of $100,000. Should it be
determined that an Incentive Stock Option granted under the Plan exceeds such
maximum for any reason other than a failure in good faith to value the Stock
subject to such option, the excess portion of such option shall be considered a
Nonstatutory Option. To the extent the employee holds two (2) or more such
Options which become exercisable for the first time in the same calendar year,
the foregoing limitation on the exercisability of such Option as Incentive Stock
Options under the Federal tax laws shall be applied on the basis of the order in
which such Options are granted. If, for any reason, an entire Option does not
qualify as an Incentive Stock Option by reason of exceeding such maximum, such
Option shall be considered a Nonstatutory Option.

 

(c)
Nonstatutory Option: The provisions of the foregoing Section 3(b) shall not
apply to any Option designated as a “ Nonstatutory Option ” or which sets forth
the intention of the parties that the Option be a Nonstatutory Option.

 

(d)
Stock Awards and Restricted Stock Purchase Offers: The provisions of the
foregoing Section 3(b) shall not apply to any Stock Award or Restricted Stock
Purchase Offer under the Plan.

 

(e)
Cancellation and Rescission of Grants. Unless an agreement with a directors,
officers, employees or consultants specifies otherwise, the Board or Committee,
as applicable, may cancel any unexpired, unpaid, or deferred Grants at any time
if the Optionee or Participant is not in compliance with all other applicable
provisions of its agreement pertaining to the Grant and/or the Plan.

 

Upon exercise, payment or delivery pursuant to a Grant, the Optionee or
Participant shall certify on a form acceptable to the Board that he or she is in
compliance with the terms and conditions of the Plan. Failure to comply with all
of the provisions of this Section 3(e) prior to, or during the six months after,
any exercise, payment or delivery pursuant to a Grant shall cause such exercise,
payment or delivery to be rescinded. The Company shall notify the Optionee or
Participant in writing of any such rescission within two years after such
exercise, payment or delivery. Within ten days after receiving such a notice
from the Company, the Optionee or Participant shall pay to the Company the
amount of any gain realized or payment received as a result of the rescinded
exercise, payment or delivery pursuant to a Grant. Such payment shall be made
either in cash or by returning to the Company the number of shares of Stock that
the Optionee or Participant received in connection with the rescinded exercise,
payment or delivery.

 

4.Stock.

 

(a)
Authorized Stock: Stock subject to Grants may be either unissued or reacquired
Stock.

 

(b)
Number of Shares: Subject to adjustment as provided in Section 5(i) of the Plan,
the total number of shares of Stock which may be purchased or granted directly
by Options, Stock Awards or Restricted Stock Purchase Offers, or purchased
indirectly through exercise of Options granted under the Plan shall not exceed
8,000,000.  If any Grant shall for any reason terminate or expire, any shares
allocated thereto but remaining unpurchased upon such expiration or termination
shall again be available for Grants with respect thereto under the Plan as
though no Grant had previously occurred with respect to such shares. Any shares
of Stock issued pursuant to a Grant and repurchased pursuant to the terms
thereof shall be available for future Grants as though not previously covered by
a Grant.

 

(c)
Reservation of Shares: The Company shall reserve and keep available at all times
during the term of the Plan such number of shares as shall be sufficient to
satisfy the requirements of the Plan. If, after reasonable efforts, which
efforts shall not include the registration of the Plan or Grants under the
Securities Act, the Company is unable to obtain authority from any applicable
regulatory body, which authorization is deemed necessary by legal counsel for
the Company for the lawful issuance of shares hereunder, the Company shall be
relieved of any liability with respect to its failure to issue and sell the
shares for which such requisite authority was so deemed necessary unless and
until such authority is obtained.

 

(d)
Application of Funds : The proceeds received by the Company from the sale of
Stock pursuant to the exercise of Options or rights under Stock Purchase
Agreements will be used for general corporate purposes.

 



--------------------------------------------------------------------------------




(e)
No Obligation to Exercise : The issuance of a Grant shall impose no obligation
upon the Participant to exercise any rights under such Grant.

 


3



--------------------------------------------------------------------------------



 
 

5.Terms and Conditions of Options. Options granted hereunder shall be evidenced
by agreements between the Company and the respective Optionees, in such form and
substance as the Board or Committee shall from time to time approve. Option
agreements need not be identical, and in each case may include such provisions
as the Board or Committee may determine, but all such agreements shall be
subject to and limited by the following terms and conditions:

 

(a)
Number of Shares: Each Option shall state the number of shares to which it
pertains.

 

(b)
Exercise Price: Each Option shall state the exercise price, which shall be
determined as follows:

 

(i)
Any Incentive Stock Option granted to a person who at the time the Option is
granted owns (or is deemed to own pursuant to Section 424(d) of the Code) stock
possessing more than ten percent (10%) of the total combined voting power or
value of all classes of stock of the Company (“ Ten Percent Holder ”) shall have
an exercise price of no less than 110% of the Fair Market Value of the Stock as
of the date of grant; and

 

(ii)Incentive Stock Options granted to a person who at the time the Option is
granted is not a Ten Percent Holder and Nonstatutory Options shall have an
exercise price of no less than 100% of the Fair Market Value of the Stock as of
the date of grant.

 
For the purposes of this Section 5(b), Fair Market Value , unless otherwise
required by any applicable provision of the Code or any regulations issued
thereunder, means, as of any given date: (i) if the common stock is listed on a
national securities exchange, the closing price of the common stock in the
principal trading market for the common stock on such date, as reported by the
exchange (or on the last preceding trading date if such security was not traded
on such date); (ii) if the common stock is not listed on a national securities
exchange, but is traded in the over-the-counter market, the average of the bid
and asked prices on such date, as reported by the OTC Bulletin Board or the OTC
Markets Inc. or similar publisher of such quotations; and (iii) if the fair
market value of the common stock cannot be determined pursuant to clause (i) or
(ii) above or if there is no or limited trading volume or limited liquidity in
the common stock as determined by the Board in its sole discretion, the Fair
Market Value shall be determined by the Board, which determination shall be
conclusive and binding.

 

(c)
Medium and Time of Payment: The exercise price shall become immediately due upon
exercise of the Option and shall be paid in cash or check made payable to the
Company. Should the Company’s outstanding Stock be registered under Section
12(g) of the Exchange Act at the time the Option is exercised, then the exercise
price may also be paid as follows:

 

(i)in shares of Stock held by the Optionee for the requisite period necessary to
avoid a charge to the Company’s earnings for financial reporting purposes and
valued at Fair Market Value on the exercise date, or

 

(ii)through a special sale and remittance procedure pursuant to which the
Optionee shall concurrently provide irrevocable written instructions (a) to a
Company designated brokerage firm to effect the immediate sale of the purchased
shares and remit to the Company, out of the sale proceeds available on the
settlement date, sufficient funds to cover the aggregate exercise price payable
for the purchased shares plus all applicable Federal, state and local income and
employment taxes required to be withheld by the Company by reason of such
purchase and (b) to the Company to deliver the purchased shares directly to such
brokerage firm in order to complete the sale transaction.

 

At the discretion of the Board, exercisable either at the time of Option grant
or of Option exercise, the exercise price may also be paid (i) by Optionee’s
delivery of a promissory note in form and substance satisfactory to the Company
and permissible under applicable securities rules and bearing interest at a rate
determined by the Board in its sole discretion, but in no event less than the
minimum rate of interest required to avoid the imputation of compensation income
to the Optionee under the Federal tax laws, or (ii) in such other form of
consideration permitted by the State of Nevada corporations law as may be
acceptable to the Board including cashless exercise.

 


4



--------------------------------------------------------------------------------



 
 

(d)
Term and Exercise of Options: Any Option granted to an employee of the Company
shall become exercisable over a period of no longer than five (5) years and no
less than twenty percent (20%) of the shares covered thereby shall become
exercisable annually unless the Board determines otherwise.  No Option shall be
exercisable, in whole or in part, prior to one (1) year from the date it is
granted unless the Board shall specifically determine otherwise, as provided
herein. In no event shall any Option be exercisable after the expiration of ten
(10) years from the date it is granted, and no Incentive Stock Option granted to
a Ten Percent Holder shall, by its terms, be exercisable after the expiration of
five (5) years from the date of the Option. Unless otherwise specified by the
Board or the Committee in the resolution authorizing such Option, the date of
grant of an Option shall be deemed to be the date upon which the Board or the
Committee authorizes the granting of such Option.

 
Each Option shall be exercisable to the nearest whole share, in installments or
otherwise, as the respective Option agreements may provide. During the lifetime
of an Optionee, the Option shall be exercisable only by the Optionee and shall
not be assignable or transferable by the Optionee, and no other person shall
acquire any rights therein. To the extent not exercised, installments (if more
than one) shall accumulate, but shall be exercisable, in whole or in part, only
during the period for exercise as stated in the Option agreement, whether or not
other installments are then exercisable.
 

(e)
Termination of Status as Employee, Consultant or Director: If Optionee’s status
as an employee shall terminate for any reason other than Optionee’s disability
or death, then Optionee (or if the Optionee shall die after such termination,
but prior to exercise, Optionee’s personal representative or the person entitled
to succeed to the Option) shall have the right to exercise the portions of any
of Optionee’s Incentive Stock Options which were exercisable as of the date of
such termination, in whole or in part, not less than 30 days nor more than three
(3) months after such termination (or, in the event of “ termination for Cause
”, the Option shall automatically terminate as of the termination of employment
as to all shares covered by the Option).

 
With respect to Nonstatutory Options granted to employees, directors or
consultants, the Board may specify such period for exercise, not less than 30
days (except that in the case of “ termination for Cause ” or removal of a
director, the Option shall automatically terminate as of the termination of
employment or services as to shares covered by the Option, following termination
of employment or services as the Board deems reasonable and appropriate. The
Option may be exercised only with respect to installments that the Optionee
could have exercised at the date of termination of employment or services.
Nothing contained herein or in any Option granted pursuant hereto shall be
construed to affect or restrict in any way the right of the Company to terminate
the employment or services of an Optionee with or without cause.
 
In the event the terms contained in this Section 5(e) conflict with that of an
employment agreement entered between the Company and an Optionee, then the terms
of the employment agreement shall govern.
 

(f)
Disability of Optionee: If an Optionee is disabled (within the meaning of
Section 22(e)(3) of the Code) at the time of termination, the three (3) month
period set forth in Section 5(e) shall be a period, as determined by the Board
and set forth in the Option, of not less than six months nor more than one year
after such termination.

 

(g)
Death of Optionee: If an Optionee dies while employed by, engaged as a
consultant to, or serving as a Director of the Company, the portion of such
Optionee’s Option which was exercisable at the date of death may be exercised,
in whole or in part, by the estate of the decedent or by a person succeeding to
the right to exercise such Option at any time within (i) a period, as determined
by the Board and set forth in the Option, of not less than six (6) months nor
more than one (1) year after Optionee’s death, which period shall not be more,
in the case of a Nonstatutory Option, than the period for exercise following
termination of employment or services, or (ii) during the remaining term of the
Option, whichever is the lesser. The Option may be so exercised only with
respect to installments exercisable at the time of Optionee’s death and not
previously exercised by the Optionee.

 


5



--------------------------------------------------------------------------------



 
 

(h)
Nontransferability of Option: No Option shall be transferable by the Optionee,
except by will or by the laws of descent and distribution.

 

(i)
Recapitalization: Subject to any required action of shareholders, the number of
shares of Stock covered by each outstanding Option, and the exercise price per
share thereof set forth in each such Option, shall be proportionately adjusted
for any increase or decrease in the number of issued shares of Stock of the
Company resulting from a stock split, stock dividend, combination, subdivision
or reclassification of shares, or the payment of a stock dividend, or any other
increase or decrease in the number of such shares affected without receipt of
consideration by the Company; provided, however, the conversion of any
convertible securities of the Company shall not be deemed to have been “
effected without receipt of consideration ” by the Company.

 
In the event of a proposed dissolution or liquidation of the Company, a merger
or consolidation in which the Company is not the surviving entity, or a sale of
all or substantially all of the assets or capital stock of the Company
(collectively, a “ Reorganization ”), unless otherwise provided by the Board,
this Option shall terminate immediately prior to such date as is determined by
the Board, which date shall be no later than the consummation of such
Reorganization. In such event, if the entity which shall be the surviving entity
does not tender to Optionee an offer, for which it has no obligation to do so,
to substitute for any unexercised Option a stock option or capital stock of such
surviving of such surviving entity, as applicable, which on an equitable basis
shall provide the Optionee with substantially the same economic benefit as such
unexercised Option, then the Board may grant to such Optionee, in its sole and
absolute discretion and without obligation, the right for a period commencing
thirty (30) days prior to and ending immediately prior to the date determined by
the Board pursuant hereto for termination of the Option or during the remaining
term of the Option, whichever is the lesser, to exercise any unexpired Option or
Options without regard to the installment provisions of Paragraph 6(d) of the
Plan; provided, that any such right granted shall be granted to all Optionees
not receiving an offer to receive substitute options on a consistent basis, and
provided further, that any such exercise shall be subject to the consummation of
such Reorganization.
 
Subject to any required action of shareholders, if the Company shall be the
surviving entity in any merger or consolidation, each outstanding Option
thereafter shall pertain to and apply to the securities to which a holder of
shares of Stock equal to the shares subject to the Option would have been
entitled by reason of such merger or consolidation.
 
In the event of a change in the Stock of the Company as presently constituted,
which is limited to a change of all of its authorized shares without par value
into the same number of shares with a par value, the shares resulting from any
such change shall be deemed to be the Stock within the meaning of the Plan.
 
To the extent that the foregoing adjustments relate to stock or securities of
the Company, such adjustments shall be made by the Board, whose determination in
that respect shall be final, binding and conclusive.
 
Except as expressly provided in this Section 5(i), the Optionee shall have no
rights by reason of any subdivision or consolidation of shares of stock of any
class or the payment of any stock dividend or any other increase or decrease in
the number of shares of stock of any class, and the number or price of shares of
Stock subject to any Option shall not be affected by, and no adjustment shall be
made by reason of, any dissolution, liquidation, merger, consolidation or sale
of assets or capital stock, or any issue by the Company of shares of stock of
any class or securities convertible into shares of stock of any class.
 


6



--------------------------------------------------------------------------------



 
 
The Grant of an Option pursuant to the Plan shall not affect in any way the
right or power of the Company to make any adjustments, reclassifications,
reorganizations or changes in its capital or business structure or to merge,
consolidate, dissolve, or liquidate or to sell or transfer all or any part of
its business or assets.
 

(j)
Rights as a Shareholder:  An Optionee shall have no rights as a shareholder with
respect to any shares covered by an Option until the effective date of the
issuance of the shares following exercise of such Option by Optionee. No
adjustment shall be made for dividends (ordinary or extraordinary, whether in
cash, securities or other property) or distributions or other rights for which
the record date is prior to the date such stock certificate is issued, except as
expressly provided in Section 5(i) hereof.

 

(k)
Modification, Acceleration, Extension, and Renewal of Options: Subject to the
terms and conditions and within the limitations of the Plan, the Board may
modify an Option, or, once an Option is exercisable, accelerate the rate at
which it may be exercised, and may extend or renew outstanding Options granted
under the Plan or accept the surrender of outstanding Options (to the extent not
theretofore exercised) and authorize the granting of new Options in substitution
for such Options, provided such action is permissible under Section 422 of the
Code and applicable state securities rules. Notwithstanding the provisions of
this Section 5(k), however, no modification of an Option shall, without the
consent of the Optionee, alter to the Optionee’s detriment or impair any rights
or obligations under any Option theretofore granted under the Plan.

 

(l)
Exercise Before Exercise Date: At the discretion of the Board, the Option may,
but need not, include a provision whereby the Optionee may elect to exercise all
or any portion of the Option prior to the stated exercise date of the Option or
any installment thereof. Any shares so purchased prior to the stated exercise
date shall be subject to repurchase by the Company upon termination of
Optionee’s employment as contemplated by Section 5(n) hereof prior to the
exercise date stated in the Option and such other restrictions and conditions as
the Board or Committee may deem advisable.

 

(m)
Other Provisions:  The Option agreements authorized under the Plan shall contain
such other provisions, including, without limitation, restrictions upon the
exercise of the Options, as the Board or the Committee shall deem advisable.
Shares shall not be issued pursuant to the exercise of an Option, if the
exercise of such Option or the issuance of shares thereunder would violate, in
the opinion of legal counsel for the Company, the provisions of any applicable
law or the rules or regulations of any applicable governmental or administrative
agency or body, such as the Code, the Securities Act, the Exchange Act,
applicable state securities rules, Nevada corporation law, and the rules
promulgated under the foregoing or the rules and regulations of any exchange
upon which the shares of the Company are listed. Without limiting the generality
of the foregoing, the exercise of each Option shall be subject to the condition
that if at any time the Company shall determine that (i) the satisfaction of
withholding tax or other similar liabilities, or (ii) the listing, registration
or qualification of any shares covered by such exercise upon any securities
exchange or under any state or federal law, or (iii) the consent or approval of
any regulatory body, or (iv) the perfection of any exemption from any such
withholding, listing, registration, qualification, consent or approval is
necessary or desirable in connection with such exercise or the issuance of
shares thereunder, then in any such event, such exercise shall not be effective
unless such withholding, listing registration, qualification, consent, approval
or exemption shall have been effected, obtained or perfected free of any
conditions not acceptable to the Company.

 

(n)
Repurchase Agreement:  The Board may, in its discretion, require as a condition
to the Grant of an Option hereunder, that an Optionee execute an agreement with
the Company, pursuant to forms which shall be approved by the Board of Directors
from time to time (“ Repurchase Agreement ”), (i) restricting the Optionee’s
right to transfer shares purchased under such Option without first offering such
shares to the Company or another shareholder of the Company upon the same terms
and conditions as provided therein; and (ii) providing that upon termination of
Optionee’s employment with the Company, for any reason, the Company (or another
shareholder of the Company, as provided in the Repurchase Agreement) shall have
the right at its discretion (or the discretion of such other shareholders) to
purchase and/or redeem all such shares owned by the Optionee on the date of
termination of his or her employment at a price equal to: (A) the fair value of
such shares as of such date of termination; or (B) if such repurchase right
lapses at 20% of the number of shares per year, the original purchase price of
such shares, and upon terms of payment permissible under applicable state
securities rules; provided that in the case of Options or Stock Awards granted
to officers, directors, consultants or affiliates of the Company, such
repurchase provisions may be subject to additional or greater restrictions as
determined by the Board or Committee.

 


7



--------------------------------------------------------------------------------



 
 

6.Stock Awards and Restricted Stock Purchase Offers.

 

(a)Types of Grants.

 

(i)
Stock Award.  All or part of any Stock Award under the Plan may be subject to
conditions established by the Board or the Committee, and set forth in the Stock
Award Agreement, which may include, but are not limited to, continuous service
with the Company, achievement of specific business objectives, increases in
specified indices, attaining growth rates and other comparable measurements of
Company performance. Such Awards may be based on Fair Market Value or other
specified valuation. All Stock Awards will be made pursuant to the execution of
a Stock Award Agreement pursuant to forms which shall be approved by the Board
of Directors from time to time.

 

(ii)
Restricted Stock Purchase Offer.  A Grant of a Restricted Stock Purchase Offer
under the Plan shall be subject to such (i) vesting contingencies related to the
Participant’s continued association with the Company for a specified time and
(ii) other specified conditions as the Board or Committee shall determine, in
their sole discretion, consistent with the provisions of the Plan. All
Restricted Stock Purchase Offers shall be made pursuant to a Restricted Stock
Purchase Offer pursuant to forms which shall be approved by the Board of
Directors from time to time.

 

(b)
Conditions and Restrictions.  Shares of Stock which Participants may receive as
a Stock Award under a Stock Award Agreement or Restricted Stock Purchase Offer
under a Restricted Stock Purchase Offer may include such restrictions as the
Board or Committee, as applicable, shall determine, including restrictions on
transfer, repurchase rights, right of first refusal, and forfeiture provisions.
When transfer of Stock is so restricted or subject to forfeiture provisions it
is referred to as “ Restricted Stock ”. Further, with Board or Committee
approval, Stock Awards or Restricted Stock Purchase Offers may be deferred,
either in the form of installments or a future lump sum distribution. The Board
or Committee may permit selected Participants to elect to defer distributions of
Stock Awards or Restricted Stock Purchase Offers in accordance with procedures
established by the Board or Committee to assure that such deferrals comply with
applicable requirements of the Code including, at the choice of Participants,
the capability to make further deferrals for distribution after retirement. Any
deferred distribution, whether elected by the Participant or specified by the
Stock Award Agreement, Restricted Stock Purchase Offers or by the Board or
Committee, may require the payment be forfeited. Dividends or dividend
equivalent rights may be extended to and made part of any Stock Award or
Restricted Stock Purchase Offers denominated in Stock or units of Stock, subject
to such terms, conditions and restrictions as the Board or Committee may
establish.

 

(c)Intentionally left blank.

 

(d)Nonassignability.

 

(i)Except pursuant to Section 6(e)(iii) and except as set forth in Section
6(d)(ii), no Grant or any other benefit under the Plan shall be assignable or
transferable, or payable to or exercisable by, anyone other than the Participant
to whom it was granted.

 

(ii)Where a Participant terminates employment and retains a Grant pursuant to
Section 6(e)(ii) in order to assume a position with a governmental, charitable
or educational institution, the Board or Committee, in its discretion and to the
extent permitted by law, may authorize a third party (including but not limited
to the trustee of a “blind” trust), acceptable to the applicable governmental or
institutional authorities, the Participant and the Board or Committee, to act on
behalf of the Participant with regard to such Awards.

 


8



--------------------------------------------------------------------------------



 
 

(e)
Termination of Employment.  If the employment or service to the Company of a
Participant terminates, other than pursuant to any of the following provisions
under this Section 6(e), all unexercised, deferred and unpaid Stock Awards or
Restricted Stock Purchase Offers shall be cancelled immediately, unless the
Stock Award Agreement or Restricted Stock Purchase Offer provides otherwise:

 

(i)
Retirement Under a Company Retirement Plan. When a Participant’s employment
terminates as a result of retirement , the Board or Committee may permit Stock
Awards or Restricted Stock Purchase Offers to continue in effect beyond the date
of retirement in accordance with the applicable Grant Agreement and the
exercisability and vesting of any such Grants may be accelerated.

 

(ii)
Rights in the Best Interests of the Company. When a Participant resigns from the
Company and, in the judgment of the Board or Committee, the acceleration and/or
continuation of outstanding Stock Awards or Restricted Stock Purchase Offers
would be in the best interests of the Company, the Board or Committee may (i)
authorize, where appropriate, the acceleration and/or continuation of all or any
part of Grants issued prior to such termination and (ii) permit the exercise,
vesting and payment of such Grants for such period as may be set forth in the
applicable Grant Agreement, subject to earlier cancellation pursuant to Section
9 or at such time as the Board or Committee shall deem the continuation of all
or any part of the Participant’s Grants are not in the Company’s best interest.

 

(iii)Death or Disability of a Participant.

 

(1)In the event of a Participant’s death, the Participant’s estate or
beneficiaries shall have a period up to the expiration date specified in the
Grant Agreement within which to receive or exercise any outstanding Grant held
by the Participant under such terms as may be specified in the applicable Grant
Agreement. Rights to any such outstanding Grants shall pass by will or the laws
of descent and distribution in the following order: (a) to beneficiaries so
designated by the Participant; if none, then (b) to a legal representative of
the Participant; if none, then (c) to the persons entitled thereto as determined
by a court of competent jurisdiction. Grants so passing shall be made at such
times and in such manner as if the Participant were living.

 

(2)In the event a Participant is deemed by the Board or Committee to be unable
to perform his or her usual duties by reason of mental disorder or medical
condition which does not result from facts which would be grounds for
termination for cause, Grants and rights to any such Grants may be paid to or
exercised by the Participant, if legally competent, or a committee or other
legally designated guardian or representative if the Participant is legally
incompetent by virtue of such disability.

 

(3)After the death or disability of a Participant, the Board or Committee may in
its sole discretion at any time (1) terminate restrictions in Grant Agreements;
(2) accelerate any or all installments and rights; and (3) instruct the Company
to pay the total of any accelerated payments in a lump sum to the Participant,
the Participant’s estate, beneficiaries or representative; notwithstanding that,
in the absence of such termination of restrictions or acceleration of payments,
any or all of the payments due under the Grant might ultimately have become
payable to other beneficiaries.

 

(4)In the event of uncertainty as to interpretation of or controversies
concerning this Section 6, the determinations of the Board or Committee, as
applicable, shall be binding and conclusive.

 

7.Investment Intent. All Grants under the Plan are intended to be exempt from
registration under the Securities Act provided by Rule 701 thereunder. Unless
and until the granting of Options or sale and issuance of Stock subject to the
Plan are registered under the Securities Act or shall be exempt pursuant to the
rules promulgated thereunder, each Grant under the Plan shall provide that the
purchases or other acquisitions of Stock thereunder shall be for investment
purposes and not with a view to, or for resale in connection with, any
distribution thereof. Further, unless the issuance and sale of the Stock have
been registered under the Securities Act, each Grant shall provide that no
shares shall be purchased upon the exercise of the rights under such Grant
unless and until (i) all then applicable requirements of state and federal laws
and regulatory agencies shall have been fully complied with to the satisfaction
of the Company and its counsel, and (ii) if requested to do so by the Company,
the person exercising the rights under the Grant shall (i) give written
assurances as to knowledge and experience of such person (or a representative
employed by such person) in financial and business matters and the ability of
such person (or representative) to evaluate the merits and risks of exercising
the Option, and (ii) execute and deliver to the Company a letter of investment
intent and/or such other form related to applicable exemptions from
registration, all in such form and substance as the Company may require. If
shares are issued upon exercise of any rights under a Grant without registration
under the Securities Act, subsequent registration of such shares shall relieve
the purchaser thereof of any investment restrictions or representations made
upon the exercise of such rights.

 
9



--------------------------------------------------------------------------------



 
 

8.Amendment, Modification, Suspension or Discontinuance of the Plan. The Board
may, insofar as permitted by law, from time to time, with respect to any shares
at the time not subject to outstanding Grants, suspend or terminate the Plan or
revise or amend it in any respect whatsoever, except that without the approval
of the shareholders of the Company, no such revision or amendment shall (i)
increase the number of shares subject to the Plan, (ii) decrease the price at
which Grants may be granted, (iii) materially increase the benefits to
Participants, or (iv) change the class of persons eligible to receive Grants
under the Plan; provided, however, no such action shall alter or impair the
rights and obligations under any Option, or Stock Award, or Restricted Stock
Purchase Offer outstanding as of the date thereof without the written consent of
the Participant thereunder. No Grant may be issued while the Plan is suspended
or after it is terminated, but the rights and obligations under any Grant issued
while the Plan is in effect shall not be impaired by suspension or termination
of the Plan.

 
In the event of any change in the outstanding Stock by reason of a stock split,
stock dividend, combination or reclassification of shares, recapitalization,
merger, or similar event, the Board or the Committee may adjust proportionally
(a) the number of shares of Stock (i) reserved under the Plan, (ii) available
for Incentive Stock Options and Nonstatutory Options and (iii) covered by
outstanding Stock Awards or Restricted Stock Purchase Offers; (b) the Stock
prices related to outstanding Grants; and (c) the appropriate Fair Market Value
and other price determinations for such Grants. In the event of any other change
affecting the Stock or any distribution (other than normal cash dividends) to
holders of Stock, such adjustments as may be deemed equitable by the Board or
the Committee, including adjustments to avoid fractional shares, shall be made
to give proper effect to such event. In the event of a corporate merger,
consolidation, acquisition of property or stock, separation, reorganization or
liquidation, the Board or the Committee shall be authorized to issue or assume
stock options, whether or not in a transaction to which Section 424(a) of the
Code applies, and other Grants by means of substitution of new Grant Agreements
for previously issued Grants or an assumption of previously issued Grants.
 

9.Tax Withholding. The Company shall have the right to deduct applicable taxes
from any Grant payment and withhold, at the time of delivery or exercise of
Options, Stock Awards or Restricted Stock Purchase Offers or vesting of shares
under such Grants, an appropriate number of shares for payment of taxes required
by law or to take such other action as may be necessary in the opinion of the
Company to satisfy all obligations for withholding of such taxes. If Stock is
used to satisfy tax withholding, such stock shall be valued based on the Fair
Market Value when the tax withholding is required to be made.

 

10.Intentionally Left Blank.

 

11.Notice. Any written notice to the Company required by any of the provisions
of the Plan shall be addressed to the chief financial officer or to the chief
executive officer of the Company and shall become effective when it is received
by the office of the chief personnel officer or the chief executive officer.

 

12.Indemnification of Board. In addition to such other rights or
indemnifications as they may have as directors or otherwise, and to the extent
allowed by applicable law, the members of the Board and the Committee shall be
indemnified by the Company against the reasonable expenses, including attorneys’
fees, actually and necessarily incurred in connection with the defense of any
claim, action, suit or proceeding, or in connection with any appeal thereof, to
which they or any of them may be a party by reason of any action taken, or
failure to act, under or in connection with the Plan or any Grant granted
thereunder, and against all amounts paid by them in settlement thereof (provided
such settlement is approved by independent legal counsel selected by the
Company) or paid by them in satisfaction of a judgment in any such claim,
action, suit or proceeding, except in any case in relation to matters as to
which it shall be adjudged in such claim, action, suit or proceeding that such
Board or Committee member is liable for negligence or misconduct in the
performance of his or her duties; provided that within sixty (60) days after
institution of any such action, suit or Board proceeding the member involved
shall offer the Company, in writing, the opportunity, at its own expense, to
handle and defend the same.

 

13.Governing Law. The Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by the Code or the
securities laws of the United States, shall be governed by the law of the State
of Nevada and construed accordingly.

 

14.Effective and Termination Dates. The Plan shall become effective on the date
it is approved by the holders of a majority of the shares of Stock then
outstanding. The Plan shall terminate ten years later, subject to earlier
termination by the Board pursuant to Section 8.

 
10



